Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Because of the Applicant’s amendment, the following in the Office action filed May 10, 2022, are hereby withdrawn.
Objections to the abstract and drawings,
Objections to claims 1-6 and 8-17, and
Rejections under §112(a) and (b) of claims 1-6 and 8-17.
Allowable Subject Matter
Claims 1-6 and 8-17 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention regarding locks for containers with upper and lower lock parts with locking elements.  However, the prior art does not expressly disclose said second arresting means comprising a ball that is movably guided within the lower lock part housing in a T-shaped guide that includes a substantially upright extending guide section and two guide sections branching off to both sides thereof at a lower end thereof and extending substantially laterally, the ball releasing the pivoting movement of the weight part only when positioned at the upper end of the substantially upright extending guide section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks Page 16 Lines 1-10, filed August 10, 2022, with respect to the §102(a)(1) rejection of Claim 1 anticipating Bartsch et al. (DE 19708193) have been fully considered and are persuasive.  The §102(a)(1) rejection of Claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736